Citation Nr: 1716701	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  14-09 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Board notes that the April 2013 rating decision also denied the Veteran's claim for entitlement to service connection for tinnitus.  However, the Veteran did not submit a notice of disagreement as to this issue.  Therefore, it is not before the Board.   
 
In April 2014 correspondence, the Veteran requested a videoconference hearing before a Veterans Law Judge.  In a May 2017 statement from the Veteran's representative, the Veteran informed the Board that he was withdrawing his hearing request.  Given the favorable nature of the Board's decision herein, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).

Case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran claims entitlement to PTSD, evidence associated with the record includes diagnoses of additional psychiatric disorders.  In consideration of Clemons, the Board has thus characterized the claim on appeal more broadly, as shown on the title page.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In a statement submitted in May 2017, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal (in the event PTSD was granted and TDIU was remanded, which they are below) of his claim for service connection for bilateral hearing loss.  

2.  Affording the Veteran the benefit of the doubt, the evidence establishes that the Veteran experienced an in-service stressor. 

3.  The medical evidence is in equipoise to warrant a finding that the Veteran has PTSD as a result of an in-service stressor.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

2.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).

In a May 2017 statement, the Veteran, through his representative, requested the withdrawal of his appeal for entitlement to service connection for bilateral hearing loss in lieu of proceeding on his PTSD and TDIU claims only.  This decision grants the Veteran's PTSD claim and remands his TDIU claim.  Thus, pursuant to the Veteran's request, the hearing loss claim is considered withdrawn. 

The Board finds that the Veteran's statement indicating his intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn his appeal regarding the issue of service connection for bilateral hearing loss, and hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.

II.  PTSD

In July 2011, the Veteran submitted a claim for entitlement to service connection for PTSD.  The RO denied service connection in an April 2013 rating decision, and the Veteran appealed that decision.

PTSD is a mental disorder that develops as a result of traumatic experience.  It is possible for service connection to be established for PTSD that becomes manifest after separation from service.  Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the Veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.304(f).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(2).

The Veteran's service records reflect service in Vietnam and a military occupational specialty of helicopter repairman.  The Veteran received the Vietnam Campaign Medal with '60 Device and Vietnam Service Medal.  See Military Personnel Records; DD Form 214.  His personnel records also show that he participated in the Tet Counter Offensive, Vietnam Counter Offensive IV, and Vietnam Counter Offensive V campaigns.  The Veteran reported that he experienced mortar and ground attacks while stationed in Tay Ninh Province; witnessed U. S. soldiers and enemy combatants being killed; and feared hostile military activity due to the high number of Viet Cong and North Vietnamese Army in the area.  

In addition, he stated that he occasionally served as a helicopter door gunner, and as such, participated in multiple fire fights.  The Veteran's claimed stressors are related to his combat experience, and they are consistent with the circumstances, conditions, or hardships of his service.  With no clear and convincing evidence to the contrary, the Veteran's testimony alone establishes the occurrence of the claimed in-service stressor.

The medical evidence of record includes VA Medical Center (VAMC) treatment records that show the Veteran has been treated for PTSD in recent years.  In a September 2011 statement, the Veteran noted that he spent the last forty-two years trying to forget what he experienced and only recently realized he could get help.  

A VA PTSD and mental disorders examination was provided in March 2012.  The Veteran was diagnosed with anxiety disorder, depressive disorder, panic disorder, alcohol abuse (in full remission), and cocaine abuse (in full remission), but the examiner stated that the Veteran did not meet the full diagnostic criteria for PTSD.  A rationale was not provided for this conclusion and relevant medical evidence, including a July 2011 VAMC mental health record stating that the Veteran met the diagnostic criteria for PTSD, was not considered.  However, the examiner opined that the Veteran's anxiety disorder is as likely as not related to his reported fear of hostile military or terrorist activity during service in Vietnam.  The examiner also concluded that the Veteran's other diagnosed psychiatric disorders are as likely as not due to his anxiety disorder.  

In February and March 2017, the Veteran was evaluated by a private psychologist, Dr. J. S., who diagnosed the Veteran with PTSD and dysthymic disorder.  Dr. J. S. considered the diagnostic criteria for PTSD and found that the Veteran's symptoms warranted a PTSD diagnosis based on the requisite criteria.  In addition, Dr. J. S. evaluated the Veteran in person, conducted relevant diagnostic testing, and provided a detailed report explaining his conclusion that the Veteran has PTSD that is related to his in-service stressor.  The Board finds the opinion of Dr. J. S. highly probative, and as such, concludes that the medical evidence is at least in equipoise as to whether the Veteran has PTSD resulting from his service in Vietnam.  

To summarize, the record contains credible evidence of an in-service stressor, as well as medical evidence that provides a current diagnosis of PTSD and relates this diagnosis to the Veteran's in-service stressor.  Thus, resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for PTSD is warranted.  38 C.F.R. § 3.102 (2016); see also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In granting this claim, the Board notes that a claim for a single psychiatric disorder should include all psychiatric disorders that are raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In view of Clemons, the grant of service connection for PTSD is effectively a grant of all psychiatric disorders, to include the diagnoses of dysthymic disorder, anxiety disorder, depressive disorder, panic disorder, alcohol abuse (in remission), and cocaine abuse (in remission), unless the evidence raises the possibility that separate ratings may be warranted.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).

III.  Duties to Notify and Assist

The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

ORDER

The claim for entitlement to service connection for bilateral hearing loss is dismissed.

Entitlement to service connection for PTSD is granted.


REMAND

In light of the grant of service connection for PTSD, the AOJ must now assign a rating to this disability.  Consequently, as the Veteran has a pending claim for a TDIU, a remand is required for assignment of a disability rating; a determination as to whether the Veteran meets the schedular rating criteria for assignment of a TDIU; and appropriate adjudication of the TDIU claim, to include consideration of referral for extraschedular consideration if the schedular criteria are not met.  Prior to adjudicating the claim, the AOJ should obtain updated records of VA treatment for the Veteran's service-connected disability and should also conduct any additional, appropriate development in relation to the TDIU claim, including a VA examination if deemed necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated records of VA treatment for the Veteran's service-connected disability.

2.  Conduct any additional, appropriate development in relation to the TDIU claim, including obtaining a VA examination if deemed necessary. 

3.  Readjudicate the claim, including consideration of the necessity of referral for extraschedular consideration if the Veteran does not meet the schedular criteria for assignment of a TDIU.  If the claim remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


